Order, Supreme Court, New York County (Debra A. James, J), entered November 18, 2009, which granted defendants’ respective motions for summary judgment dismissing the complaint and denied as moot the part of defendant Madison/ 64th Properties’ motion that sought, in the alternative, summary judgment on its common-law and contractual indemnification claims against the S.K.V defendants, unanimously affirmed, without costs.
The Building Code provisions relied upon by plaintiffs do not apply to the subject staircase (see Reyes v Morton Williams Associated Supermarkets, Inc., 50 AD3d 496, 497-498 [2008]; Gaston v New York City Hous. Auth., 258 AD2d 220, 223 [1999]). Nor did defendants have notice of any dangerous condition that would otherwise give rise to liability on their part (see generally Gordon v American Museum of Natural History, 67 NY2d 836 [1986]).
We need not address Madison’s appeal from the denial of the purely alternative relief of summary judgment on its claims for indemnification. Concur—Mazzarelli, J.P., Sweeny, Catterson, Renwick and Manzanet-Daniels, JJ. [Prior Case History: 2009 NY Slip Op 32703(11).]